DOWDELL, J.
There are only two questions presented by the record. One is, the action of the court in sustaining plaintiff’s demurrer to the defendant’s plea of the statute of limitations of one year. The other is, the giving of the affirmative charge requested in writing by the plaintiff. This latter assignment of error is not insisted upon in argument. Moreover, the evidence, Avithout any conflict, made out a prima facie case in favor of the plaintiff, which authorized the giving of the charge as requested.
The present action is one ex contractu, and the statute of limitations of one year presented no defense to the action.' It was well brought within six years, and consequently there was no error in sustaining the demurrer to the defendant’s plea.—A. G. S. R. R. Co. v. Eichofer, 100 Ala. 224; McDaniel v. Johnston, 110 Ala. 526; Mc*289Carthy et al. v. L. & N. R. R. Co., 102 Ala. 193; Holland v. So. Express Co., 114 Ala. 128.
There is no error shown by the record, and the judg-. ment of the circuit court is affirmed-